Detailed Action
The following is a non-final rejection made in response to claims received on September 2nd 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “approximately”, in its current context in the claims, is a relative term that renders the claims indefinite.  The term “approximately” is neither defined by the claim nor the specification and does not inherently provide a standard for determining what the term means in quantifiable terms. Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since what is and isn’t encompassed by that term remains unresolved and subject to interpretation. While there is no issue with the use of the term “approximately” per se, it is considered to be indefinite since it is also unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to quantitatively define what is meant by the term “approximately” in a manner that would definitively allow an artisan of ordinary skill to determine what values are and are not considered to be encompassed by the numerical values stated in the claim as part of the Applicant’s invention. The Applicant is reminded that the term “approximately” neither inherently possesses, nor implies, any specific a tolerance range or other acceptable values. For the purposes of examination, such terms will be considered using their broadest reasonable interpretation, however further amendment is required for compliance with 35 USC 112(b).
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641